Citation Nr: 1529786	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-35 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for a disability of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Daughter


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for claimed back problems and for claimed bilateral foot problems.  The Veteran initially appealed both issues, but as noted in the April 2014 supplemental statement of the case, his Substantive Appeal was limited solely to the claim for service connection for back problems.  The back claim was the only issue certified for appeal, and is the only issue properly before the Board.  38 C.F.R. §§ 19.32, 20.200, 20.202, 20.302 (2014).

In May 2011 the Veteran testified in a hearing before the RO's Decision Review Officer (RO).  A transcript of the hearing is associated with the file.

In his Substantive Appeal the Veteran also requested a hearing before the Board at the RO, but in November 2014 he submitted a request in writing to withdraw his hearing request and instead have the case sent to the Board for a decision based on the existing record. 


FINDING OF FACT

A chronic thoracolumbar spine disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current thoracolumbar spine disability is not related to service.


CONCLUSION OF LAW

The requirements to establish service connection for a disability of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, the RO sent the Veteran compliant VCAA notice in October 2010, and the Veteran had ample opportunity to respond prior to the January 2011 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, Social Security Administration (SSA) disability records, VA treatment records, private treatment records, and a VA examination report.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran was scheduled for a hearing before the Board in support of his appeal but he cancelled the hearing and asked that the claim be sent directly to the Board for a decision.  

The Veteran was afforded a hearing before an RO Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issues to  the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously on active service for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends on appeal he had a congenital scoliosis that was not detected prior to service, and that such scoliosis was aggravated by the physical demands of military service.   

Service treatment records (STRs) show no complaint of back pain or report of a back injury.  During his enlistment physical examination the Veteran denied a history of recurrent back pain; the corresponding report of examination showed    the spine/other musculoskeletal to be clinically normal.  At separation from    service, the Veteran had a physical examination in which the clinical evaluation      of the spine/other musculoskeletal was once again "normal."

In November 2009 the Veteran was treated at Saum Chiropractic Clinic for back pain, reportedly work-related and beginning 18 months earlier (i.e., approximately May 2008).  The Veteran also reported an injury incurred 10 years earlier (i.e., approximately 1999) in falling off a tractor.  The chiropractor's clinical impression was displacement of a lumbar disc and non-allopathic lesions in the sacroiliac region and the hip region.

In March 2011 the Veteran underwent surgery at Rush Foundation Hospital for right L5-S1 facet cyst.  In the corresponding history and physical examination he described pain for the last three years (i.e., since approximately 2008). 

The Veteran testified before a DRO in November 2011 that his back began to hurt during field training exercise in Germany, in which he essentially had to do a two-man job by himself.  The duty at hand was to provide food services for a battalion in the field, which involved heavy labor moving equipment and carrying loads.   The Veteran did not seek medical attention at the time because he wanted to prove himself.  The Veteran sought treatment from his family physician later, who told him he had a pulled muscle; those treatment records are no longer available.  He stated that VA physicians more recently told him that he has arthritis and scoliosis.  The Veteran's daughter testified that VA physicians told her the Veteran had been born with scoliosis, and that it was surprising the condition had not been identified when the Veteran entered service; those physicians also told her that wear-and-tear during service had aggravated the scoliosis and thus caused the current arthritis.

In November 2011 the Veteran's representative sent questionnaires to the Veteran's attending physician and attending chiropractor requesting their opinion as to the Veteran's diagnosis and as to whether such diagnosis is related to service.  The Veteran's attending physician, Dr. TLR, responded that the diagnosed chronic low back pain is not related to military service.  The Veteran's attending chiropractor, Dr. SS, agreed that the Veteran's injury is not related to service, based on the Veteran's description of the mechanism of the injury.

The Veteran had a VA compensation and pension (C&P) examination of the spine in February 2014, performed by a physician who reviewed the claims file.  The Veteran denied any back problems prior to service.  During service he lifted a lot of weight; he did not know during service that he had a back problem and he did not report any back problems during his separation examination.  After discharge from service the Veteran worked as a farmer and in construction.  In approximately 1975 he was treated for a pulled muscle.  The Veteran sought chiropractic treatment in approximately 2008; he was informed that he had scoliosis in approximately 2010, and in approximately 2011 he had surgery to remove a cyst.  The Veteran denied having any type of back injury.  The examiner stated the Veteran's reported history may have inaccuracies, noting medical documentation of a fall from a tractor and back pain due to carrying mortar in buckets.

The examiner performed a clinical examination of the Veteran's spine and noted observations in detail.  Following examination the examiner diagnosed degenerative arthritis of the lumbar and thoracic spine; possible early degeneration of a lumbar intervertebral disc; surgical excision of ganglion cyst in the right L5-S1 facet; and, lumbar scoliosis that is acquired, not congenital.  

The examiner stated an opinion that the Veteran's thoracolumbar spine disorder is not likely incurred in or caused by service.  As rationale the examiner stated there was no documentation of back problems in service, and that for 30 years after service the Veteran worked in farming and construction, occupations requiring labor as least as strenuous as the Veteran had performed in service as a cook.  The fact that the Veteran's osteoarthritis 30 years after service was characterized as "very minimal" constitutes proof that the Veteran did not have such problems in service.  The Veteran's description of back pain in service, and in the 1970s after discharge from service, is consistent with muscle strain, which would be a self-limited injury to the paraspinous muscle tissues.  The Veteran's diagnosed degenerative spine and disc disease is exceedingly common in the population at large and increases with age.  The examiner noted that based on close review of VA and private treatment records, the earliest possible date of back pain is 1995.  Also, prior to 2004 the Veteran's complaints were left-sided, and his current complaints are right-sided; these complaints result from the Veteran's surgery in 2011, which was due to cysts whose etiology is clearly not related to service.  

The examiner also considered the Veteran's belief that he had congenital scoliosis that was aggravated during service.  The examiner reviewed films that were taken  in 2010, 2011, and 2014 and stated the Veteran does not appear to have congenital scoliosis.  The Veteran has developed a very minimal degree of lumbar curvature that is called "degenerative scoliosis" or "adult-onset scoliosis" and is caused by the Veteran's age plus his surgery; in contrast, congenital scoliosis is usually thoracic, with minimal involvement of the lumbar spine.  Because the Veteran's scoliosis developed after military service it is not possible that such scoliosis could have been aggravated by service.  

Review of the evidence of record shows the Veteran has diagnosed disorders of the thoracolumbar spine including degenerative arthritis, degenerative disc disease    and adult-onset scoliosis.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In the present case three medical providers - Dr. TLR, Dr. SS and the VA C&P examiner - have expressed medical opinions agreeing that the Veteran's claimed thoracolumbar spine disorder is not related to service; there is no contradictory medical opinion of record.  

Particularly probative is the opinion of the VA examiner, who stated that the Veteran's current thoracolumbar spine disability is not service but rather to the effects of aging.  The examiner's opinion was formulated following review of the claims file and examination of the Veteran, and provides adequate rationale for the conclusion reached.  Accordingly, the opinion is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Veteran has asserted his personal opinion that his disability represents a congenital condition that was aggravated during service.  However, the etiology of    a spine disorder is a complex, multifactorial medical question that is not within the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case the VA examiner has demonstrated that the Veteran does not in fact have congenital scoliosis despite the Veteran's belief to the contrary.

Similarly, the VA examiner also indicated that the back pain reported by the Veteran during service and shortly after service is consistent with muscle strain and is not consistent with the current chronic disability.  Whether the symptoms the Veteran experienced in service or following service are in any way related to his current thoracolumbar spine disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current thoracolumbar spine disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

The Board has also considered whether service connection may be granted on a presumptive basis for degenerative arthritis under 38 C.F.R. § 3.309(a).  The VA examiner pointed out that arthritis was "very minimal" 30 years after the Veteran's separation from service and therefore not present during service.  Moreover, there is no competent evidence showing the Veteran had arthritis within one year following discharge from service.  Accordingly, service connection may not be awarded on a presumptive basis.

Based on the evidence of record and analysis above the Board finds the most probative evidence indicates that the Veteran's current thoracolumbar spine disability is not related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a disability of the thoracolumbar spine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


